—In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Huttner, J.), dated July 18, 1995, which denied its motion for summary judgment dismissing the complaint based on the plaintiffs failure to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
In opposition to the defendants’ motion for summary judgment, the plaintiff met her burden by demonstrating that she suffered a serious injury within the meaning of Insurance Law § 5102 (d). Specifically, the plaintiff submitted an affidavit from a doctor of osetoepathy who stated that plaintiff incurred "restricted motion [of the lumbar spine] by 10 degrees * * * after achieving maximum medical improvement”. This affidvait concluded that the plaintiff is "permanently partially disabled”. Accordingly, the plaintiff demonstrated by competent medical evidence that she suffered a significant permanent limitation of a body function or system and the defendant’s motion was thus properly denied (see, Licari v Elliott, 57 NY2d 230; Burgwin v Langmaack, 224 AD2d 569). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ. concur.